—Order and judgment (one paper), Supreme Court, New York County (Louis York, J.), entered October 20, 1997, which granted defendants’ respective motions to dismiss the causes of action asserted as against them to the extent of dismissing the complaint in full, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered October 8, 1996, unanimously dismissed, without costs, as superseded by the appeal from the aforesaid October 20, 1997 order and judgment.
Plaintiff is precluded from relitigating in this civil action the facts and issues involved in the searches of his property and his subsequent arrest, since those matters have already been exhaustively litigated in criminal proceedings and concluded against him (see, People v Carroll, 200 AD2d 630, lv denied 83 NY2d 850; People v Guy, 121 AD2d 741, lv denied 68 NY2d 813). Similarly, the IAS Court properly dismissed plaintiffs causes of action for defamation and intentional infliction of emotional distress, such claims having already been rejected in Federal litigation in the course of which the District Court aptly described plaintiff as “libel proof’ (Jones v Globe Intl., 1995 WL 819177 [D Conn, Sept. 26, 1995, Covello, J., Civ No. 3:94:CV01468 (AVC)]; see also, Jones v Trump, 1997 US Dist LEXIS 7324 [SD NY, May 22, 1997, Scheindlin, J., 96 Civ 2995 (SAS), 96 Civ 6927 (SAS)]; see generally, Guccione v Hustler Mag., 800 F2d 298, 303, cert denied 479 US 1091).
We have considered plaintiffs other arguments and find them to be without merit. Concur — Milonas, J. P., Nardelli, Mazzarelli and Saxe, JJ.